Citation Nr: 0501166	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  97-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, to include asthma.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, in November 1996, September 
1999, and August 2003.

The Board remanded this case to the RO in August 1999 and 
June 2003.

The issues of entitlement to TDIU and a higher initial 
evaluation for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claim.

2.  The veteran's current bronchial asthma has not been shown 
to be etiologically related to service.



CONCLUSION OF LAW

A chronic respiratory disorder, to include bronchial asthma, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a de novo claim for VA benefits and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim, regardless of 
whether the claim is de novo or represents an effort to 
reopen a previously denied claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The Board finds that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist her with the development of facts pertinent to 
her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Specifically, the veteran has been afforded a VA respiratory 
examination addressing the etiology of her claimed disorder, 
and there is no indication of additional relevant evidence 
that the RO has not obtained.  Rather, VA has obtained all 
relevant VA, private, and Social Security Administration 
records of the veteran.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in a June 2001 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was further notified 
that she could submit any additional evidence that she had in 
support of her claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a service-connection claim.  In Pelegrini II, the 
Court also made it clear that where notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  See also VAOPGCPREC 7-2004 
(July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA, 
as described above, after the first AOJ adjudication of her 
claim.  However, as this appeal arose from a 1999 rating 
decision, passage of the VCAA occurred subsequent to that 
rating action.  As indicated above, VCAA notification was 
accomplished in June 2001.  As such, the Board finds that no 
prejudice to the veteran will result from an adjudication of 
her claim in this Board decision, and remanding this case 
back to the RO for further VCAA development would result only 
in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

During service, the veteran was treated for a cold on two 
occasions in January 1961 and was prescribed Benadryl.  In 
August 1961, she was seen with an upper respiratory viral 
infection.  Subsequently, in October 1961, she reported 
trouble swallowing, and an impression of pharyngitis was 
rendered.  Her September 1962 separation examination, 
however, revealed no respiratory abnormalities.

Subsequent to service, the veteran was first treated for 
asthma at a private facility in July 1976, more than 13 years 
following her discharge from service.  She underwent a VA 
hospitalization for an acute attack of allergic asthma in 
June 1977.  A July 1978 treatment record indicates that she 
had asthmatic bronchitis.  A July 1981 chest x-ray revealed 
peribronchial thickening in the lower lung fields.  In 
October 1982, she reported suffering from asthma for the past 
five to six years.  

In conjunction with the present appeal, the veteran has been 
afforded two VA respiratory examinations.  The examiner who 
conducted the October 1996 VA examination noted a history of 
a diagnosis of bronchial asthma "established in 1975."  He 
diagnosed bronchial asthma and allergic rhinitis but noted 
that asbestos-related and chemical-related lung diseases were 
not found.  The second examiner, who examined the veteran in 
March 2004, reviewed her claims file.  This examination 
revealed allergic rhinitis and bronchial asthma.  The 
examiner noted that there was "substantially" no evidence 
in the veteran's medical records to relate her current 
respiratory disorders to service and that, as such, it was 
"unlikely that her respiratory problems are related to 
events occurring in the military service." 

The Board has reviewed the medical evidence of record but 
finds no medical opinion or other notation suggesting that 
the veteran's current respiratory disorder, including 
bronchial asthma, is etiologically related to service or any 
respiratory symptoms therein.  Rather, the March 2004 VA 
respiratory examination report indicates the exact opposite.  
Also, the October 1996 VA examination revealed no evidence of 
lung disorders related to asbestos or chemical exposure.  

Currently, the only evidence of record supporting the 
veteran's claim is her own lay opinion, as indicated in the 
transcripts of her June 1997, May 1999, and November 2004 VA 
hearings.  She has argued that she did not suffer from any 
shortness of breath or other respiratory problems until her 
period of service and that her difficulties have continued 
since her discharge from service.  Also, she has described 
possible asbestos exposure.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, her lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for a chronic respiratory 
disorder, to include bronchial asthma, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a chronic 
respiratory disorder, to include bronchial asthma, is denied.


REMAND

In its June 2003 remand, the Board requested that the 
veteran's claim for TDIU be addressed upon examination.  
Specifically, the Board sought to determine whether the 
veteran's service-connected PTSD rendered her unemployable.  
A VA PTSD examination report from August 2003 contains a 
Global Assessment of Functioning (GAF) score of 41, but the 
examiner did not specifically address whether PTSD, in and of 
itself, precluded substantially gainful employment.  A March 
1994 VA respiratory examination report indicates that the 
veteran's bronchial asthma precludes substantially gainful 
employment.  As noted above, however, service connection is 
not in effect for that disorder.

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  As the RO did not obtain an opinion regarding 
whether the veteran's PTSD precluded substantially gainful 
employment, the Board's prior remand instructions in this 
regard have not been followed.  A further examination is 
therefore necessitated on remand.

Additionally, the veteran, in a March 2004 statement, 
expressed her disagreement with an August 2003 rating 
decision effectuating an initial 30 percent evaluation for 
PTSD.  She also indicated that she was seeking to pursue an 
appeal of this matter during her November 2004 VA Travel 
Board hearing.  As such, it is incumbent upon the RO to issue 
a Statement of the Case addressing this particular issue.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 
C.F.R. § 19.26 (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding her claims.  The letter must 
inform the veteran about the information 
and evidence that is necessary to 
substantiate the claims, notify her of 
the type of evidence that VA will seek to 
provide, inform her of the type of 
evidence that she is expected to provide, 
and request that she provide any and all 
relevant evidence currently in her 
possession.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination.  The 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The examiner must 
provide a GAF score for the veteran's 
PTSD and offer an opinion as to whether 
her PTSD, in and of itself, is of 
sufficient severity as to preclude her 
from substantially gainful employment.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.  

3.  Then, the veteran's claim of 
entitlement to TDIU should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and be afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

4.  The veteran and her representative 
should also be furnished with a Statement 
of the Case addressing the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD.  This 
issuance should contain an explanation of 
the veteran's rights and responsibilities 
in perfecting an appeal as to this 
matter.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________
	WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

_________________________________________
	A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

_________________________________________
	RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


